Citation Nr: 0515140	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-02 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of eligibility for improved death pension benefits 
based on income is the subject of a separate decision of the 
Board this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  
The veteran died in September 1998.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appellant's claim was remanded by the Board in 
November 2003.


FINDINGS OF FACT

1.  The veteran died in September 1998, and service 
connection had not been established during his lifetime for 
any disability.

2.  The veteran's fatal metatstatic melanoma was not 
manifested in service or within one year of discharge from 
service, and is not shown to have been related to service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in, or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letters dated in February and December 2004 
apprised the appellant of the information and evidence 
necessary to substantiate her claim.  Such correspondence 
also apprised her as to which information and evidence, if 
any, that she is to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
She was also advised to send any evidence in her possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for VA benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records, and post service VA and private medical records, 
have been obtained. In March 2004, the appellant stated that 
she did not have any additional medical evidence.  She 
further stated that the VA should have all pertinent medical 
documents to grant her claim from those that she had already 
submitted.  The appellant has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
she has done so.  There is no indication that there exists 
any additional obtainable evidence which has a bearing on the 
appellant's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there is a causal connection.  Id. 

Factual background

The service medical records reveal no evidence of melanoma.  

The VA treatment records indicate that the veteran had a 
melanoma excised from his left neck in May 1995.  There is no 
medical evidence of melanoma before May 1995.  

In May 1998 the veteran was provided a CT scan at a VA 
facility.  The VA medical records note that the veteran had 
metastatic disease of the brain, most likely due to melanoma.

In August 1998 the appellant asserted that the veteran's 
exposure to sunlight in the Navy most likely caused the 
veteran's melanoma.

The veteran died at his home in September 1998 of metastatic 
melanoma.  An autopsy was not performed.  At the time of his 
death the veteran did not have service connection in effect 
for any disability.

The appellant submitted several articles about melanoma.  
However, none of these articles provide any information 
specifically relating to the veteran.


Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal metastatic melanoma has not been 
established because competent evidence of record does not 
establish that the disease was present during service, nor 
manifested or aggravated within the applicable presumptive 
period of one year following service for malignant tumors.  
There is no competent medical opinion stating such.  Nor is 
there any medical evidence indicating that the veteran's 
fatal disease was in any way related to service.

The appellant states that she believes that the veteran's 
melanoma was due to exposure to the sun during the veteran's 
service in the Navy.  She also asserts that the veteran's 
ulcers and tuberculosis were related to service.  However, as 
a layperson she is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, the evidence does not reveal that the veteran's 
death was related to ulcers or tuberculosis.
 
In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending metastatic 
melanoma and his service.  Thus the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


